DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: please follow the US format of titling and subtitling. Appropriate correction is required.
Claims 6 and 7 are objected to because of the following informalities: there appears to be a typo when referring to Claim 1, it looks like an “I” instead of the number 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102 (a-1) as being anticipated by USPUB 20100098877 issued to Cooper et al. 
	Regarding Claim 1, where Applicant seeks a fabric comprising: fibers functionalized so as to have adhered reactive functional groups reacted with functionalized carbon nanostructures become covalently grafted to the fiber and become part of the fibers' intrinsic structure: Applicant is directed to the teachings of Cooper et al. Cooper et al disclose a method of making a nanostructured material comprising carbon nanotubes. The method typically comprises suspending carbon nanotubes in a carrier fluid to form a mixture, inducing the mixture to flow through a substrate that is permeable to the carrier fluid by differential pressure filtration, and depositing the carbon nanotubes with or on fibers 0007, 0049, 0056, 0086, 0103+.
	Regarding Claim 2, where Applicant seeks that the fabric according to claim 1 wherein the fibers are drawn from a group consisting essentially of: filaments; threads; 
	Regarding Claim 3, where Applicant seeks that the fabric according to claim 1 wherein the fibers, and any yarn made therefrom, are drawn from a group consisting essentially of: natural; and synthetic; Applicant is directed to 0006,0153-0163 and Claim 6 of the instant reference.
	Regarding Claim 4, where Applicant seeks that the fabric according to claim 1 wherein the fibers are made into the fabric by processes drawn from a group consisting essentially of: spinning; weaving; and drawing; Applicant is directed to 0031 where the instant reference teaches that the fibers are “weaved.”
	Regarding Claim 5, where Applicant seeks that the fabric according to claim 1 wherein the fibers are functionalized by processes drawn from a group consisting essentially of: chemicals; and plasma; Applicant is directed to 0136 where the instant reference teaches that functionalization is generally performed by modifying the surface of carbon nanotubes using chemical techniques, including wet chemistry or vapor, gas or plasma chemistry, and microwave assisted chemical techniques, and utilizing surface chemistry to bond materials to the surface of the carbon nanotubes.
	Regarding Claim 6, where Applicant seeks that the fabric according to claim 1, where the functional groups on the fiber are drawn from a group consisting essentially: hydroxyl; carboxyl; and amine; Applicant is directed to 0137 where the instant reference teaches that many different functional group types (i.e. hydroxyl, carboxyl, amide, amine, poly-amine and/or other chemical functional groups) may be used.

	Regarding Claim 8, where Applicant seeks that the fabric according to claim I wherein the functionalized carbon nanostructures are further reacted to form more complex nanostructures consisting of two or more joined nano carbons both grafted to the fiber; Applicant is directed to 0060-0065, 0128-0151 and 0214.
	Regarding Claim 9, where Applicant seeks that the fabric according to claim 8 wherein the formed complex nanostructures are drawn from a group consisting essentially of: straight nanostructures; and branched nanostructures; Applicant is directed to 0066-0069 and 0128-0151.
	Regarding Claim 10, where Applicant seeks that the fabric according to claim 8 wherein the formed complex nanostructures grafted to a fiber are of sufficient size to entangle with adjacent nanostructures from neighboring fibers developing an entangled network; Applicant is directed to 0030, 0049-0066.
	Regarding Claim 11, where Applicant seeks that the fabric according to claim 8 wherein the complex nanostructures have a terminal carbon nanostructure; and wherein these terminal nanocarbon structure on the complex nanostructures are reactive and react with adjacent reactive nanocarbon groups to covalently link fabric fibers and/or adjacent plies into a composite structure; Applicant is directed to 0089+.

	Regarding Claim 13, where Applicant seeks a composite structure constructed with fabric according to claims 1, 5, or 8; Applicant is directed to the entire disclosure. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review references cited on the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP